Exhibit 10.27

 

 

 

 

CONFIDENTIAL

 

_______________, 2004

 

Steven Kisielica

1747 N. Winchester

Chicago, IL 60622

 

Re: Severance Pay

 

Dear Steve:

 

This letter agreement sets forth the agreement of Strategic Hotel Funding,
L.L.C. (the “Company”) to provide severance benefits to you in accordance with
the terms and conditions set forth below (the “Severance Agreement”). It
supersedes the severance letter agreement between Strategic Hotel Capital,
L.L.C. and you dated June 19, 2003 (“LLC Letter”) and any other agreement by the
Company or Strategic Hotel Capital, L.L.C. to provide severance to you under any
circumstances.

 

Severance Benefits

 

Subject to the preconditions set forth below, in the event of your involuntary
termination, the Company agrees to provide you:

 

(1) severance pay in the amount of twelve months of your base salary as of the
date of your termination (hereafter, your “Termination Date”) plus the amount of
any bonus actually paid to you during the twelve months prior to your
Termination Date (collectively, the “Severance Payment”); and

 

(2) twelve months of continued group medical, dental, vision, and prescription
drug coverage for you and anyone else in your family enrolled in such group
benefit plans on your Termination Date who remains otherwise eligible for such
coverage, on the same terms and conditions that such coverage is provided to you
on your Termination Date (the “Continued Medical Coverage”). The applicable
COBRA benefit continuation period, if any, shall begin coincident with the
beginning of the Continued Medical Coverage. At the Company’s sole discretion,
it may elect to pay you the cash equivalent of some or all of the Continued
Medical Coverage, rather than providing such actual Continued Medical Coverage.
Following the expiration of the Continued Medical Coverage (or following the
Company’s decision to pay you the cash equivalent of some or all of the
Continued Medical Coverage), you may continue participation with respect to such
group benefit plans at your own expense to the extent permitted under applicable
federal law (e.g., COBRA).



--------------------------------------------------------------------------------

                                , 2004

Page 2

 

 

Preconditions

 

As a precondition to your entitlement to any of the severance benefits set forth
above, on or about your Termination Date, you must execute a completed release
agreement in the form attached hereto as Exhibit A (the “Release Agreement”) and
not revoke the Release Agreement within the seven day revocation period set
forth therein.

 

Additionally, you will not be eligible for any of the severance benefits set
forth above if:

 

(1) your termination is the result of (a) your failure to return from a vacation
or an approved leave of absence or you otherwise abandon your job or voluntarily
quit; or (b) your death; or

 

(2) you are terminated for cause, which determination shall be in the sole
discretion of the Company.

 

Time for Payment

 

The Severance Payment will be payable in the form of a lump sum payment payable
on or about the fifteenth business day following your execution and return of
the Release Agreement or your Termination Date, whichever is later, provided
that you have not revoked the Release Agreement in accordance with the
revocation provisions set forth in the Release Agreement.

 

Source of Benefits

 

Benefits hereunder will be paid from the general assets of the Company. However,
any insured benefits maintained while you or a family member are receiving
Continued Medical Coverage will be paid by the insurer pursuant to the terms of
the applicable insured plan.

 

Withholding of Taxes

 

The Company will withhold, or cause to have withheld, applicable income and
payroll taxes from any benefit paid under this Severance Agreement, including
any payment of the cash equivalent of Continued Medical Coverage, to the extent
required by law.

 

Effect on Other Benefits

 

With the exception of the benefits specifically set forth above, all other
Company provided benefits, including welfare benefits, will terminate on your
Termination Date, unless otherwise required under the terms of the Company’s
benefit plans or by applicable law.

 

2



--------------------------------------------------------------------------------

                                , 2004

Page 3

 

 

Term of Severance Agreement

 

The term of this Severance Agreement will be three years from July 3, 2003, the
date you signed the LLC Letter. After the expiration of this period on July 2,
2006, the Severance Agreement will be null and void. However, the parties may
agree in writing to extend the term of the Severance Agreement.

 

Transfers to Related Entities

 

A transfer or change in your employment from the Company to Strategic Hotel
Capital, L.L.C. or Strategic Hotel Capital, Inc. or to any of the Company’s,
Strategic Hotel Capital, L.L.C.’s or Strategic Hotel Capital, Inc.’s parents,
subsidiaries, affiliated entities, successors or assigns (collectively, with the
Company, Strategic Hotel Capital, L.L.C., and Strategic Hotel Capital, Inc.,
“the Company Group”) or among Company Group members shall not be treated as an
involuntary termination for purposes of this Severance Agreement. However, an
involuntary termination during the term of this Severance Agreement from a
Company Group member after which you are no longer employed by any member of the
Company Group shall entitle you to severance benefits in accordance with the
terms and conditions of this Severance Agreement.

 

No Contract of Employment for a Particular Duration

 

Finally, please note that this Severance Agreement is not a contract of
employment for any specific duration of time and that you remain an
employee-at-will, meaning that either you or the Company can terminate your
employment at any time for any or no reason.

 

Strategic Hotel Funding, L.L.C.

By:    

Title:

   

 

AGREED TO AND ACCEPTED as of

this      day of                         , 2004.

 

Steven Kisielica

 

3